211 Ga. 819 (1955)
89 S.E.2d 197
CALHOUN
v.
THE STATE.
19034.
Supreme Court of Georgia.
Submitted July 13, 1955.
Decided September 12, 1955.
Frank A. Bowers, for plaintiff in error.
Paul Webb, Solicitor-General, E. L. Tiller, Charlie O. Murphy, Eugene Cook, Attorney-General, Rubye G. Jackson, contra.
DUCKWORTH, Chief Justice.
Howard Calhoun was indicted, tried, and convicted in Fulton Superior Court of the offense of rape. Thereafter he filed his motion for new trial, which was later amended to contain several special grounds. After a hearing, the motion, as amended, was denied, and the exception here is to that judgment. Held:
1. While the amended motion for new trial contains several grounds, counsel for the plaintiff in error only argues the merits of his general grounds; hence all special grounds will be considered to be abandoned. Code § 6-1308; Plummer v. State, 200 Ga. 641 (38 S.E.2d 411); Rosborough v. State, 209 Ga. 362 (72 S.E.2d 717).
2. The approved purported brief of evidence in the record is not sufficient to meet the requirements of Code (Ann. Supp.) § 70-305 (Ga. L. 1889, *820 p. 119; 1953, Nov.-Dec. Sess., pp. 440, 446), as it contains various irrelevant matters such as objections, arguments, colloquies and recesses, and other orders of the court which are routine to the operation of the court, all of which is not a part of the brief of evidence. Hence, as stated in Robinson v. State, 209 Ga. 650 (75 S.E.2d 9), McDonald v. Fletcher, 211 Ga. 405 (86 S.E.2d 215), Myhand v. Harris, 211 Ga. 567 (87 S.E.2d 376), and Anderson v. State, 211 Ga. 768 (88 S.E.2d 149), where no bona fide attempt has been made to properly brief the evidence, this court can not consider any assignment of error in the determination of which reference must be had to the purported brief of the evidence. A review of the general grounds requires a consideration of the evidence, hence we must affirm the judgment.
Judgment affirmed. All the Justices concur.